Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
 	Claims 1, 3-4, 7-10, 13, 17-21, 23, 46-48 and 50 are pending and examined herein on the merits.
	Applicant’s arguments when taken together with the claim amendments have overcome the rejections of record as originally written.  However, the claim amendments combined with a search of the prior a	rt have necessitated New Grounds of rejections presented herein below.
	It is noted, that in response to the previous office action, the claims have been amended to limit the claims to a particular embodiment which appear to have two features not present in the previously cited art, namely, two right border sequences, and the absence, or wherein the vector does not comprise a left border DNA sequence.  However, a careful review of the prior art has revealed that both of these features have been taught in the prior art as applied to the modified rejection present below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-10, 18, 21,  and 23   are rejected under 35 U.S.C. 103 as being unpatentable over Fillatti et al (US Patent 8609934) in view of Matheka et al (2013 BMC Research Notes 6:448, 1-9), Rommens et al (USPGPUB20060070137) in light of Stuiver et al (US Patent 7029908).
The claims are drawn to a method of providing a sequence of interest to the genome of a plant comprising contacting the plant with a Rhizobiales cell (this includes Agrobacterium) wherein the cell comprises at least one vector capable of forming two T-strands that are essentially complementary wherein the vector comprises a first right border sequence, a second right border sequence, at least one sequence of interest wherein the vector does not comprise a left border sequence wherein the right border sequences comprise an Agrobacterium right border consensus sequence or SEQ ID NO:21 or SEQ ID NO:22 or SEQ ID Nos 1-13 or a sequence at least 80% identical to SEQ ID NO:4 or SEQ ID NO:12, wherein the sequence of interest comprises at least one homology arm wherein the sequence of interest comprises a site-specific enzyme selected from a recombinase, endonuclease and a transposase, wherein the sequence of interest comprises a sequence encoding a vir gene, wherein the vector comprises a spacer, wherein the plant cell is corn, soybean, canola, cotton, wheat or sugarcane, wherein the method comprises contacting the cell on co-culture medium for at least 2 days, at least 3 days.
Fillati et al teach methods of assembling transcription units for gene suppression comprising introducing into a cell a plasmid vector for Agrobacterium-mediated, tandem co-integration of two DNAs into the genome  wherein the plasmid comprises a first T-DNA between right and left borders, a second T-DNA between right and left borders wherein the two produced strands form a double stranded RNA which inherently means they are complementary and wherein one strand is identical to the targeted gene for suppression (see claims 1, 7-8, 12, 14-17 and 19-20 as well as 10th paragraph under summary of Invention), wherein the right border is an Agrobacterium Ti plasmid right border and the left border is an Agrobacterium Ti plasmid left border (see Example 1) and wherein the sequence of interest is a gene wherein the Rhizobiales cell is Agrobacterium (see claims) and wherein the plant cell is corn, soybean or sugarcane (see 6th paragraph under Detailed Description of Invention).  It is noted that the two strands that upon transcription form the double stranded RNA are considered homology arms both right and left.
Fillati et al based on the figures could be asserted to teach spacer sequences but does not explicitly name them as such and do not teach wherein the sequence of interest is a endonuclease, recombinase or transposase, or wherein it is a vir gene.  Fillati et al further do not teach delivering the sequences of interest between two right border sequences and wherein the vector does not contain a left border sequence.
Matheka et al, teach the use of a double right border binary vector for producing marker-free transgenic plants, wherein the gene of interest, the bar gene is delivered between a first right border sequence and a second right border sequence.  This vector was disclosed to be efficient in delivering transgenes into the genome (see page 4, middle of second column, for example).
Rommens et al teach transfer cassettes for transforming plant cells that  comprise many of the features of the instant invention, including SEQ ID NOs 21, 22 and 23, the vir gene as a sequence of interest (see claims 3, 26 and 27) a transposase as a sequence of interest (see claim 18) as well as the use of spacer sequences (see Figure 2).
Stuiver et al teach that tDNA vectors without left border sequences had previously been transformed successfully and had no effect on virulence (see 2nd paragraph under “Description of Related Art) and further draw the conclusion that the right border region appears to be the most essential in T-DNA transfer.
Given the state of the art wherein each claimed vector element is known in the prior art, it would have been obvious for one of ordinary skill in the art to add the vector features taught by Matheka et al and by Rommens et al to the invention taught by Fillati et al, and one would have had a reasonable expectation of success given that these elements have all been successfully used in plant transformation by numerous research groups, represented herein by Matheka et al, Fillati et al and Rommens et al.  Further one of skill in the art would have been motivated to use the double right border given the efficient transformation to the genome taught by Matheka et al, and would have recognized that the left border sequence was not essential for transfer as taught by Stuiver et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 17, 19-20, 46-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Fillatti et al (US Patent 8609934) in view of Matheka et al (2013 BMC Research Notes 6:448, 1-9), further in view of Adams et al (US PGPUB20120156784), in light of Stuiver et al (US Patent 7029908).
The claims are drawn to the above methods wherein the plant cell is placed in co-culture for at least 2 days and at least 3 days.
Fillati et al teach methods of assembling transcription units for gene suppression comprising introducing into a cell a plasmid vector for Agrobacterium-mediated, tandem co-integration of two DNAs into the genome  wherein the plasmid comprises a first T-DNA between right and left borders, a second T-DNA between right and left borders wherein the two produced strands form a double stranded RNA which inherently means they are complementary and wherein one strand is identical to the targeted gene for suppression (see claims 1, 7-8, 12, 14-17 and 19-20 as well as 10th paragraph under summary of Invention), wherein the right border is an Agrobacterium Ti plasmid right border and the left border is an Agrobacterium Ti plasmid left border (see Example 1) and wherein the sequence of interest is a gene wherein the Rhizobiales cell is Agrobacterium (see claims) and wherein the plant cell is corn, soybean or sugarcane (see 6th paragraph under Detailed Description of Invention).  It is noted that the two strands that upon transcription form the double stranded RNA are considered homology arms both right and left.
Fillati et al based on the figures could be asserted to teach spacer sequences but does not explicitly name them as such and do not teach wherein the sequence of interest is a endonuclease, recombinase or transposase, or wherein it is a vir gene.  Fillati et al further do not teach delivering the sequences of interest between two right border sequences and wherein the vector does not contain a left border sequence, Fillati et al further do not teach a co-culturing step or at least 2 or 3 days.
Matheka et al, teach the use of a double right border binary vector for producing marker-free transgenic plants, wherein the gene of interest, the bar gene is delivered between a first right border sequence and a second right border sequence.  This vector was disclosed to be efficient in delivering transgenes into the genome (see page 4, middle of second column, for example).
Adams et al teach improving the efficiency of transformation by co-culturing the cells for at least 3 days (see 13 and 18).
Stuiver et al teach that tDNA vectors without left border sequences had previously been transformed successfully and had no effect on virulence (see 2nd paragraph under “Description of Related Art) and further draw the conclusion that the right border region appears to be the most essential in T-DNA transfer.
Given the state of the art, and the disclosures by Fillati et al, Matheka et al and Adams et al it would have been obvious for one of ordinary skill in the art to apply the co-culture step to the methods of Fillati et al and Matheka et al to improve transformation efficiency as taught by Adams et al.  Further one of skill in the art would have been motivated to use the double right border given the efficient transformation to the genome taught by Matheka et al, and would have recognized that the left border sequence was not essential for transfer as taught by Stuiver et al.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663